Bloodworth, J.
A trial by jury was waived, and this case was submitted to one of the judges of the municipal court of Atlanta, and he passed upon the case without the intervention of a jury. There is a sharp *266conflict in the evidence. The judge who tried the case saw and heard the witnesses. The judge of the superior court overruled the petition for certiorari, thus approving the finding of the judge of the municipal court. We cannot say that the judge of the superior court erred in his ruling, and the judgment is
Decided October 10, 1919.
Certiorari; from Fulton superior court—Judge Bell. April 10, 1919.
Little, Powell, Smith <& Goldstein, for plaintiff in error.
George Westmoreland, Bell & Bilis, contra.

Affirmed.


Broyles, O. J., and Luke, J., concur.